nr United States of America

Case 2:21-cr-00228-GMS Document1 Filed 01/07/21 Page 1of4

AO 91 (Rev. 02/09) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
District of Arizona

V.
(y [vA Uriel Guadalupe Corral-Calderon,
( a.k.a. Uriel Calderon-Armenta,
(A099 365 503)
Defendant

Case No. 1 ~ OL~AMS

 

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of January 6, 2021, in the County of Maricopa, in the District of Arizona,
the defendant violated Title 8, U.S.C. § 1326(a), an offense described as follows:

Uriel Guadalupe Corral-Calderon, an alien, was found in the United States of America, at or
near Avondale, in the District of Arizona, after having been previously denied admission, excluded,
deported, and removed from the United States at or near San Ysidro, California, on or about July 28,
2010, and not having obtained the express consent of the Secretary of the Department of Homeland
Security to reapply for admission thereto; in violation of Title 8, United States Code, Section 1326(a),
and enhanced by (b)(1). I further state that I am a Deportation Officer.

This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein

CHARLES BAILEY Sitisirrsnzctesna
REVIEWED BY: Charles E. Bailey Jr., P.S. for AUSA Marcus W. Shand

& Continued on the attached sheet. Dicitally si
gitally signed by JUDE KENDALL
J U D E KE N DALL Date: 2021.01.07 09:55:56 -07'00"

 

Complainant's signature

Jude Kendall,
Deportation Officer

 

Printed name and title

Sworn to telephonically. , Co
Date: January 7, 2021 | Corte

 

 

Judge's signature

Michelle H. Burns,
City and state: Phoenix, Arizona United States Magistrate Judge

 

Printed name and title

 
Case 2:21-cr-00228-GMS Document1 Filed 01/07/21 Page 2 of 4

STATEMENT OF PROBABLE CAUSE
I, Jude Kendall, being duly sworn, hereby depose and state as follows:

1. Your affiant is a Deportation Officer with United States Immigration and Customs
Enforcement (ICE). I have learned from direct participation in the investigation and
from the reports and communications of other agents and officers the facts recited

herein.

2. On January 6, 2021, while investigating a previously removed alien, the Phoenix ICE
Mobile Criminal Alien Team (MCAT) encountered Uriel Guadalupe Corral-Calderon
after conducting surveillance at 150 North Avondale Boulevard, in Avondale,
Arizona. MCAT officers determined Corral-Calderon to be a citizen of Mexico,
illegally present in the United States. On the same date, Corral-Calderon was
transported to the Phoenix ICE office for further investigation and processing.

Corral-Calderon was held in administrative custody until his criminal and

 

immigration records could be obtained and his identity confirmed.

 

3. Immigration history checks revealed Uriel Guadalupe Corral-Calderon to be a citizen
of Mexico and a previously deported criminal alien. Corral-Calderon was removed
from the United States to Mexico at or near San Ysidro, California, on or about July
28, 2010, pursuant to the reinstatement of an order of removal issued by an
immigration official. There is no record of Corral-Calderon in any Department of

Homeland Security database to suggest that he obtained permission from the

2
Case 2:21-cr-00228-GMS Document1 Filed 01/07/21 Page 3of4

Secretary of the Department of Homeland Security to return to the United States after
his removal. Corral-Calderon’s immigration history was matched to him by

electronic fingerprint comparison.

. Criminal history checks revealed that Uriel Guadalupe Corral-Calderon was convicted
of Illegal Re-Entry after Deportation, a felony offense, on August 12, 2009, in the
United States District Court, District of Arizona. Corral-Calderon was sentenced to
twenty-one (21) months of incarceration, and thirty-six (36) months of supervised
release. Corral-Calderon’s criminal history was matched to him by electronic

fingerprint comparison.

. On or about January 6, 2021, Uriel Guadalupe Corral-Calderon was advised of his
constitutional rights. Corral-Calderon freely and willingly acknowledged his rights

and declined to make a statement under oath.

. For these reasons, this affiant submits that there is probable cause to believe that on or
about January 6, 2021, Uriel Guadalupe Corral-Calderon, an alien, was found in the
United States of America, at or near Avondale, in the District of Arizona, after having
been previously denied admission, excluded, deported, and removed from the United
States at or near San Ysidro, California, on or about July 28, 2010, and not having
obtained the express consent of the Secretary of the Department of Homeland
Security to reapply for admission thereto; in violation of Title 8, United States Code,

Section 1326(a), and enhanced by (b)(1).

3

 
Case 2:21-cr-00228-GMS Document1 Filed 01/07/21 Page 4of4

7. This affidavit was sworn to telephonically before a United States Magistrate Judge
legally authorized to administer an oath for this purpose. I have thoroughly reviewed
the affidavit and the attachments to it, and attest that there is sufficient evidence to
establish probable cause that the defendant violated Title 8, United States Code,

Section 1326(a), and enhanced by (b)(1).

Digitally signed by JUDE KENDALL
J U D E KE N DALL Date: 2021.01 07 30571 8 -07'00'
Jude Kendall,

Deportation Officer,
Immigration and Customs Enforcement

 

Sworn to telephonically
this 7 day of January, 2021.

Michelle H. Burns,
United States Magistrate Judge

 
